Citation Nr: 1721269	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-19-643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected L5-S1 spondylolisthesis with degenerative disc disease, urinary incontinence, and erectile dysfunction (back condition).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The jurisdiction of this claim is now with the RO in Nashville, Tennessee.

In October 2012, May 2014, and February 2016, the Board remanded this matter for further development.  As that development is not complete, the Board is remanding this case again for further development in accordance with its remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is proper compliance with the Board's February 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

In its February 2016 remand, the Board instructed the RO to obtain a relevant medical opinion on the issue of direct and secondary service connection, in which the examiner was to address the issue of whether the Veteran's service-connected back conditions caused or aggravated his hypertension or is his hypertension is related to his service.  In providing his opinions, the VA examiner did not address, as instructed by the Board, the following: the Veteran's private treatment records from St. Mary's Medical Center; the February 2007 private opinion by Joseph Reed, P.A.-C., stating that the Veteran's back condition causes his blood pressure to change; the September 2013 Mountain Home VA Medical Center (VAMC) records, noting that the Veteran's hypertension is elevated due to pain; the 2013-2015 Mountain Home VAMC records, describing the Veteran as having "malignant essential hypertension;" and the December 2015 private opinion by Dr. Daryl Wilkens, concurring with the February 2007 opinion.  

For these reasons, the Board finds that the VA medical opinions of May, July, and October 2016 are inadequate and a new medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2015, forward.

2.  Thereafter, request a supplemental opinion from an appropriate VA clinician to determine the etiology of the Veteran's hypertension.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by, the Veteran's back condition, to include by pain associated with his back condition.

*  In providing this opinion, the examiner should specifically consider and address the February 2007 private opinion by Joseph Reed, P.A.-C., stating that the Veteran's back condition causes his blood pressure to change; the September 2013 Mountain Home VAMC records, noting that the Veteran's hypertension is elevated due to pain; the 2013-2015 Mountain Home VAMC records, describing the Veteran as having "malignant essential hypertension;" and the December 2015 private opinion by Dr. Daryl Wilkens, concurring with the February 2007 opinion.

*  Aggravation means any increase in severity of hypertension above any medically established baseline due to the effects of the Veteran's service-connected back conditions.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




